Citation Nr: 0503697	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-07 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for intervertebral disc 
disease of the lumbar spine.   
 
2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.   
 
3.  Entitlement to service connection for neurogenic bladder 
dysfunction, bowel dysfunction, impotence, and numbness of 
the lower extremities.   
 
4.  Entitlement to service connection for a cervical spine 
disability.    
 
5.  Entitlement to an increased (compensable) rating for a 
back disability.   
 
6.  Entitlement to an increase in a 20 percent rating for a 
duodenal ulcer.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1961 to March 1964.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen claims for service connection for 
intervertebral disc disease of the lumbar spine and for a 
psychiatric disorder.  Service connection was also denied for 
neurogenic bladder dysfunction, bowel dysfunction, impotence, 
and numbness of the lower extremities as well as for a 
cervical spine disability and for carpal tunnel syndrome.  
The RO further denied an increased (compensable) rating for 
the veteran's service-connected back disability and denied an 
increase in a 20 percent rating for the veteran's service-
connected duodenal ulcer.  

In October 2004, the veteran testified at a Board 
videoconference hearing.  At the October 2004 hearing, the 
veteran expressly withdrew the issue of entitlement to 
service connection for carpal tunnel syndrome.  Therefore, 
such issue is no longer before the Board.  

The present Board decision addresses the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for intervertebral disc disease of the 
lumbar spine; the remand at the end of the decision addresses 
the merits of the claim for service connection.  The present 
Board decision also addresses the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a psychiatric disorder.  The issues of 
entitlement to service connection for neurogenic bladder 
dysfunction, bowel dysfunction, impotence, and numbness of 
the lower extremities; entitlement to service connection for 
a cervical spine disability; entitlement to an increased 
(compensable) rating for a back disability; and entitlement 
to an increase in a 20 percent rating for a duodenal ulcer; 
are the subject of the remand at the end of the decision.  


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for intervertebral disc disease of the 
lumbar spine in May 1977, and the veteran did not appeal.  
Evidence submitted since then includes some evidence which is 
not cumulative or redundant, and which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

2.  The RO denied service connection for a psychiatric 
disorder in July 1970, and the veteran did not appeal.  
Evidence submitted since then is cumulative or redundant of 
previously considered evidence, or is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for intervertebral disc disease 
of the lumbar spine.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2004).  

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, and the July 1970 decision is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

As noted above, the veteran served on active duty in the Army 
from April 1961 to March 1964.  His service medical records 
show treatment for back complaints, but do not refer to 
treatment for intervertebral disc disease of the lumbar 
spine.  Such records also do not specifically refer to 
complaints of or treatment for any psychiatric disorders.  
Several treatment entries, dated in June 1961 and July 1961, 
noted that the veteran complained of stomach problems.  A 
July 1961 entry reported that he was seen at the mental 
hygiene clinic and that his history was taken.  An August 
1961 entry noted that the veteran was seen by a physician who 
agreed that he had a psychosomatic stomachache.  

A June 1962 entry noted that the veteran complained of pain 
in his back and tenderness in the C7-T1 interspace.  The 
examiner reported that the veteran had nothing other than 
tenderness and paraspinous muscle spasms.  A July X-ray 
report, as to the dorsal spine, related an impression of no 
definite evidence of abnormalities.  A July 1962 treatment 
entry noted that the veteran still complained of pain in the 
neck and posterior processes of the thoracic spine.  The 
impression was rheumatic pains.  Another July 1962 entry 
reported that the veteran still complained about pain in the 
upper thoracic and lower cervical spine allegedly going 
towards his left shoulder.  The examiner stated that the 
posterior processes of T1 were sensitive for pressure and 
that otherwise everything was negative.  An August 1962 entry 
indicated that the veteran continued to complain of pain in 
his neck and back at the superior aspect of the dorsal spine.  
An August 1962 X-ray report, as to the lower cervical and 
thoracic spine indicated that no abnormalities were noted.  

On a medical history form at the time of the January 1964 
separation examination, the veteran checked that he did not 
wear a back brace or support, and that he did not suffer from 
a bone, joint or other deformity or from depression or 
excessive worry.  The objective January 1964 separation 
examination report included notations that the veteran's 
spine and other musculoskeletal systems as well as his 
psychiatric evaluation were normal.  

In May 1966, the veteran filed a claim for service connection 
for a back disability.  The claim was abandoned.  

In March 1967, the veteran submitted another claim for 
service connection for a back disability.  

An April 1967 VA hospital report noted that the veteran had 
been seen in March 1967 and that X-rays of his lumbosacral 
and thoracic spines were within normal limits except for the 
absence of normal lumbar kyphosis.  It was reported that an 
orthopedic consultation indicated that no abnormalities were 
noted.  The diagnosis referred to a duodenal ulcer.  

The veteran also submitted a claim for a back disability in 
March 1968.  

A March 1968 VA treatment report referred to gastrointestinal 
problems.  

In April 1968, the RO granted service connection and a 
noncompensable rating for a back disability (residuals of a 
back injury).  

In June 1970, the veteran filed a claim for service 
connection for a psychiatric disorder.  

A June 1970 VA hospital report noted that the veteran 
presented with problems related to the suicide of his sister, 
his inability to hold a job, his excessive drinking, and 
somatic symptoms of anxiety and depression.  The diagnoses 
were neurotic depression, passive aggressive personality, and 
chronic alcoholism.  

In July 1970, the RO denied service connection for a 
psychiatric disorder.  It was noted that the veteran's 
service medical records were negative for the diagnosis or 
treatment of a psychiatric disorder (nervous condition).  The 
RO noted that a VA hospital report indicated diagnoses of 
neurotic depression, passive aggressive personality, and 
chronic alcoholism and that the evidence did not establish 
that the veteran's nervous condition was incurred in or 
aggravated by service, or that it was due to or proximately 
due to his service-connected disabilities.  The veteran did 
not appeal.  

VA treatment records dated from April 1973 to April 1974 show 
treatment for disorders including back complaints.  An April 
1974 entry noted that the veteran complained of low back pain 
and neck pain and that he reported that he had an old service 
injury when he fell off a tank.  An April 1974 X-ray, as to 
the lumbar spine, indicated that the lumbar vertebral bodies 
and the intervertebral disc spaces and alignment were normal 
throughout.  

The veteran underwent a VA spine examination in June 1974.  
He reported that he injured his back jumping from a tank 
during service in 1963 and that he received treatment which 
consisted of rest in his quarters and physiotherapy.  The 
veteran also gave a history of an automobile accident in 
which he had some teeth knocked out in 1964.  He indicated 
that he received no medical treatment for such injuries.  The 
diagnoses included lumbosacral strain, by history.  

In July 1974, the veteran filed a claim for service 
connection for an additional back disability (intervertebral 
disc disease of the lumbar spine).  He reported that he was 
presently hospitalized for a back disability and that such 
trouble was a direct result of an injury to his back while on 
active duty.  

An August 1974 VA hospital summary noted that the veteran 
reported that he had an intermittent history of low back pain 
for eleven years and that it had become progressively worse 
in the previous three months with radiation down the left 
lower extremity to the ankle.  The diagnoses included 
herniated lumbar disc with neurological deficit and 
depressive neurosis.  

The veteran underwent a VA neurological examination in August 
1974.  It was noted that he was recently hospitalized in July 
1974 for a disc L-4 operation.  The diagnoses were low back 
syndrome, characterized by pain, most likely a disc problem 
and postoperative nucleus pulposus, L-4 disc removed, 
difficult to determine postoperative recovery at such early 
date.  

In an August 1974 addendum to the June 1964 VA spine 
examination, the examiner noted that in the interval since 
the June 1964 examination, the veteran had undergone back 
surgery.  The examiner referred to the VA hospital records 
and August 1964 VA neurological examination.  

In September 1974, the RO denied service connection for 
intervertebral disc syndrome of the lumbar spine 
(postoperative nucleus pulposus, L4-disc, removed with low 
back syndrome).  It was noted that the veteran's claimed low 
back disability was at a lower level of the spine than were 
his complaints in service and that there was no relationship 
between such complaints (in service) and his present 
condition and that, therefore, service connection was not 
warranted.  The veteran appealed the decision.  An increased 
rating for his service-connected back disability was also 
denied.  

VA treatment records dated from December 1974 to November 
1975 show treatment for disorders including back problems.  

In March 1976, the Board denied service connection for 
intervertebral disc syndrome of the lumbar spine.  It was 
noted that the medical evidence of record did not support a 
determination that a causal relationship existed between the 
veteran's herniated disc which was finally operated on in 
1974, and the complaints he had in service in the cervical 
and thoracic regions.  

In November 1976, the veteran attempted to reopen his claim 
for service connection for intervertebral disc syndrome of 
the lumbar spine.  

A February 1977 private treatment report from Orthopaedic 
Consultant's P.A., noted that the veteran reported that he 
felt something pop in his back at work.  He reported that he 
had previous difficulty with his back.  The impression was 
post laminectomy syndrome with recurrent back pain.  A March 
1977 VA orthopedic examination report indicated a diagnosis 
of herniated lumbar intervertebral disc, operated.  

In May 1977, the RO found that new and material evidence had 
not been submitted to reopen the claim for service connection 
for intervertebral disc syndrome of the lumbar spine.  The 
veteran did not appeal.  

A private treatment report dated in June 1994 referred to 
other disorders as did a July 1996 VA gastrointestinal 
examination.  

In June 2001, the veteran submitted his current requests to 
reopen his claims for service connection for intervertebral 
disc syndrome of the lumbar spine and for a psychiatric 
disorder.  

Private and VA treatment records dated from May 2001 to June 
2002, including a VA examination report, show treatment for 
multiple disorders including low back problems and a 
reference to depression.  A May 2001 VA treatment entry 
referred to depression and noted that the veteran was 
depressed after his sister's death and that he drank a lot 
and went into treatment for the problem.  He stated that the 
treatment helped and that he stopped drinking.  A specific 
diagnosis of depression was not indicated.  A March 2002 VA 
entry noted an assessment which included low back pain, 
chronic.  

Lay statements received in August 2002 from the veteran's 
wife, sisters, and friends reported that the veteran was 
depressed.  

The veteran underwent a VA spine examination in August 2002.  
The diagnoses referred to cervical spine problems.  

At the October 2004 Board hearing, the veteran testified that 
he received treatment at a pain clinic for intervertebral 
disc disease.  He stated that he had a laminectomy performed 
on his back sometime in the 1960s.  The veteran reported that 
he had also undergone a spinal injection.  He indicated that 
he was treated for his back during service, but not for disc 
disease.  The veteran reported that he was treated for 
depression during service when he received treatment for his 
back.  He stated that he was currently being treated for 
depression and that he was taking Klonopin.  

A November 2004 VA treatment entry noted that the veteran had 
problems including degeneration of the intervertebral disc, 
disc disease, backache, spasms of muscles, and depressive 
disorder.  The assessment was degenerative joint disease of 
the lumbar spine and emotional disorder.  The examiner 
indicated that he felt that the problems with the veteran's 
back and neck were most likely related to and aggravated by 
his previous injury while in the service.  The examiner 
stated that secondary to such injury and compounded by 
medications was the emotional disorder, gastritis, and 
cramping.  

In a November 2004 addendum, the examiner stated that he 
discussed with the veteran and his spouse that as his 
degeneration worsened, he would continue to see an ongoing 
overall decline in physical and psychological condition.  

II.  Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131: 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including psychoses and arthritis, if manifest to a 
compensable degree with the year after service.  38 U.S.C.A. 
§§ 12101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).

As applicable to the present case, the term "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a)  [The 
Board notes that the definition of "new and material 
evidence" was been changed, but the latest definition only 
applies to applications to reopen a finally decided claim 
received by the VA on or after August 29, 2001; thus this 
change does not apply to the instant case.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2004).]  

A.  Intervertebral Disc Disease of the Lumbar Spine

The Board denied service connection for intervertebral disc 
syndrome March 1976.  In May 1977, the RO denied an 
application to reopen a claim for service connection for 
intervertebral disc syndrome of the lumbar spine.  The May 
1977 RO decision was not appealed and is considered final.  

The evidence of record at the time of the May 1977 RO 
decision included the veteran's service medical records from 
his April 1961 to March 1964 active duty.  The service 
medical records showed treatment for back complaints, but did 
not indicate that the veteran had intervertebral disc 
syndrome of lumbar spine.  An April 1967 VA hospital report 
noted that an X-ray of the lumbar spine was within normal 
limits except for the absence of normal lumbar kyphosis.  An 
April 1974 X-ray, as to the lumbar spine, noted that lumbar 
vertebral bodies and intervertebral disc spaces and alignment 
were normal throughout.  Subsequent treatment entries showed 
intervertebral disc syndrome of the lumbar spine.  An August 
1974 VA hospital summary indicated diagnoses including 
herniated lumbar disc with neurological deficit.  

The evidence received since the May 1977 RO decision includes 
current evidence of intervertebral disc syndrome of the 
lumbar spine.  Additionally, a November 2004 VA treatment 
entry noted that the veteran had problems including 
degeneration of the intervertebral disc, disc disease, and a 
backache and muscles spasms.  The examiner related an 
assessment of degenerative joint disease of the lumbar spine 
and commented that he felt that the problems with the 
veteran's back were most likely related to and aggravated by 
his previous injury while in the service.  

The Board observes that intervertebral disc disease of the 
veteran's lumbar spine was not shown for many years after his 
separation from service.  Additionally, he is already service 
connected for a back disability.  The Board further notes 
that there is no indication that the examiner pursuant to the 
November 2004 treatment report, noted above, reviewed the 
veteran's entire claims file including his service medical 
records, in providing his opinion.  Such opinion was 
apparently based on a history provided by the veteran.  
However, the November 2004 treatment report does raise a 
question as to a possible relationship between the veteran's 
current intervertebral disc disease of the lumbar spine and 
his back injury during service.  

The Board finds that the evidence received since the May 1977 
decision includes some evidence which is new, since it is not 
cumulative or redundant, and some of such evidence is also 
material, since it is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection.  The Board concludes that new and 
material evidence has been submitted since the May 1977 RO 
decision, and thus the claim for service connection for 
intervertebral disc disease of the lumbar spine is reopened.  
This does not mean service connection for intervertebral disc 
disease of the lumbar spine is granted.  Rather, additional 
development of the evidence will be undertaken (see the below 
remand) before the issue of service connection is addressed 
on a de novo basis.  

B.  Psychiatric Disorder

The veteran did not appeal the July 1970 RO decision which 
denied service connection for a psychiatric disorder, and 
that decision became final.  The evidence considered at the 
time of the July 1970 RO decision included the veteran's 
service medical records which did not specifically show 
treatment for any psychiatric disorders.  There was one 
reference in August 1961 to a psychosomatic stomachache, but 
no evidence of treatment for any psychiatric disorders.  A 
June 1970 hospital report indicated diagnoses including 
neurotic depression.  

The evidence considered since the July 1970 decision includes 
private and VA treatment records which show additional 
diagnoses of a psychiatric disorder (depression).  An August 
1974 VA hospital summary indicated diagnoses including 
depressive neurosis.  A November 1974 VA treatment entry 
indicated that the veteran had problems including a 
depressive disorder.  The assessment included degenerative 
joint disease of the lumbar spine and an emotional disorder.  
As noted above, the examiner indicated that he felt that the 
problems with the veteran's back and neck were most likely 
related to an aggravated by his previous injury while in the 
service and that secondary to such injury and compounded by 
medication was the emotional disorder, gastritis and 
cramping.  The examiner also commented that he discussed with 
the veteran that as his degeneration worsened, he would 
continue to see an ongoing overall decline in his physical 
and psychological condition.  

The Board observes that the examiner, pursuant to the 
November 1974 treatment entry, indicated a relationship 
between the veteran's claimed intervertebral disc syndrome of 
the lumbar spine and an emotional disorder.  The Board notes 
that despite the decision to reopen the veteran's claim, he 
is not presently service-connected for intervertebral disc 
syndrome of the lumbar spine.  Any alleged relationship 
between any current psychiatric disorder and a nonservice-
connected disorder is not sufficient to reopen his claim, as 
it, while new, is not material.  Simply stated, at this time, 
an emotional disorder associated with the intervertebral disc 
syndrome of the lumbar spine (even if found) would not be a 
basis to grant service connection for this disorder

Additionally, the evidence of record since the July 1970 
decision reflects treatment for psychiatric disorders and is 
very similar to the records before the RO in July 1970.  The 
Board notes that such additional records are cumulative and 
redundant.  While such additional medical records may be new, 
they are not material, as they do not link any current 
psychiatric disorder to the veteran's period of service.  The 
additional records are not so significant that they must be 
considered to fairly decide the merits of the claim for 
service connection.  The Board concludes that new and 
material evidence has not been submitted since the July 1970 
RO decision.  Thus, the claim for service connection for a 
psychiatric disorder has not been reopened, and the July 1070 
RO decision is final.  

III.  Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  Thus, 
it does not appear that the duty to assist provisions of the 
Act are applicable to the petitions to reopen.  

In any event, the Board finds it has meet the duty to assist 
and notify.  In this regard, the U.S. Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) indicates, generally, that four elements are 
required for proper VCAA notice: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the veteran as 
relevant to the issues on appeal.  

Under these circumstances, no further action is necessary to 
assist the veteran with the claims.  Moreover, in a July 2002 
letter, a February 2003 statement of the case, and at the 
October 2004 Board hearing, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for whether new and 
material evidence has been submitted.  The discussions in the 
rating decision, the statement of the case, and Board hearing 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been substantially met.  Any 
deficiencies constitute no more than harmless error.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  


ORDER

The claim for service connection for intervertebral disc 
disease of the lumbar spine is reopened, and to this extent 
only, the benefit sought on appeal is granted.  

The application to reopen the claim for service connection 
for a psychiatric disorder is denied.  

REMAND

As the Board has determined that the previously denied claim 
for service connection for intervertebral disc disease of the 
lumbar spine has been reopened by new and material evidence, 
the claim must be reviewed on a de novo basis.  Manio, supra.  
The other issues on appeal are entitlement to service 
connection for neurogenic bladder dysfunction, bowel 
dysfunction, impotence, numbness of the lower extremities, 
entitlement to service connection for a cervical spine 
disability; entitlement to an increased (compensable) rating 
for a back disability; and entitlement to an increase in a 10 
percent rating for a duodenal ulcer.  

As to the merits of the reopened claim for service connection 
for intervertebral disc disease of the lumbar spine, and as 
to the other claims, the Board finds that there is a further 
VA duty to assist the veteran in developing evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

At the October 2004 RO Board hearing, the veteran testified 
that he was receiving disability benefits from the Social 
Security Administration (SSA).  As the SSA records may be 
relevant to his claims, they should be obtained.  As such 
records would only consider the current state of the 
veteran's acquired psychiatric disorder, they would not 
provide a basis to find this disorder related to service many 
years ago.  Thus, the Board could proceed with the 
adjudication of the claim to reopen the previously denied 
claim of service connection for a psychiatric disorder.

The veteran also testified that he had received VA treatment 
for approximately twenty years.  The Board observes that 
recent VA treatment records are of record as are treatment 
records dated in the 1970s.  As additional VA records may be 
available, the Board is of the view that any such records 
must be obtained.  See Bell v. Derwinski, 2 Vet.App. 611 
(1992).  

As to the veteran's claim for an increased rating for his 
service-connected back disability, the Board notes that he 
was last afforded a VA examination in June 2002.  The 
diagnoses included residuals of a back injury, postoperative, 
with degenerative changes.  

Since the June 2002 examination, there have been changes to 
the rating criteria concerning spine disabilities.  The 
veteran has not been afforded a VA examination which takes 
into account such changes.  

As to the claim for an increased rating for a duodenal ulcer, 
the Board notes that the veteran was last afforded a VA 
examination in June 2002.  The diagnoses included 
gastroesophageal reflux disease.  

At the October 2004 hearing, the veteran testified that he 
currently had bleeding approximately fourteen or sixteen 
times a year.  He also stated that he was currently having 
difficulty with pain.  The veteran further indicated that he 
had lost twenty pounds in the last year.  Such testimony 
indicates possible worsening of the veteran's condition since 
the last examination.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claims includes obtaining 
any pertinent treatment records, including SSA records, and 
providing him with VA examinations.  Id.  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated 
him for back problems; bladder, bowel, 
impotence or lower extremity problems; 
cervical spine problems, and 
gastrointestinal problems, that the VA 
does not have.  The RO should then obtain 
copies of the related medical records 
which are not already in the claims 
folder.  

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding disability benefits, as well as 
copies of all related SSA decisions.  

3.  The RO should have the veteran undergo 
a VA examination to determine the severity 
of his current service-connected back 
disorder and the nature and etiology of 
his claimed intervertebral disc disease of 
the lumbar spine.  Based on a review of 
historical records and medical principles, 
the examiner(s) should provide a medical 
opinion with adequate rationale, as to the 
approximate date of onset and etiology of 
the veteran's intervertebral disc disease 
of the lumbar spine, including any 
relationship with the veteran's period of 
service from April 1961 to March 1964.  
The examiner should specifically opine as 
to whether any current intervertebral disc 
disease of the lumbar spine was caused by 
or permanently worsened by the veteran's 
service-connected back disability.  

As to the veteran's service-connected back 
disability, all signs and symptoms (if 
any) related to the service connected 
disorder should be described in detail, 
including all information necessary for 
rating the condition under the latest 
rating criteria for spine disorders.  Any 
other disorder related to this disorder 
(if any) should be indicated.        

4.  The examiner should have the veteran 
undergo a VA examination to determine the 
severity of his duodenal ulcer.  The 
claims folder should be provided to and 
reviewed by the examiner.  All signs and 
symptoms should be reported in detail.  

5.  Thereafter, the RO should review, on a 
de novo basis, the merits of the claim for 
service connection for intervertebral disc 
disease, as well as the claims for service 
connection for neurogenic bladder 
dysfunction, bowel dysfunction, impotence, 
and numbness of the lower extremities; 
service connection for a cervical spine 
disability; and increased ratings for a 
back disability and for an ulcer.  If the 
claims are denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


